Fourth Court of Appeals
                               San Antonio, Texas
                                   February 28, 2019

                                  No. 04-18-00402-CV

                IN THE ESTATE OF MARIA L. RAYNES, DECEASED,

                    From the Probate Court No 2, Bexar County, Texas
                              Trial Court No. 2013PC0369
                      The Honorable Tom Rickhoff, Judge Presiding


                                    ORDER
       The Agreed Joint First Motion to Extend Time to File Reply Brief of Appellant and
Cross-Appellant is hereby GRANTED. Time is extended to March 25, 2019.




                                               _________________________________
                                               Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2019.



                                               ___________________________________
                                               KEITH E. HOTTLE,
                                               Clerk of Court